Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed March 15, 2022 is acknowledged and has been entered.  Claim 1 has been amended.  Claim 2 has been cancelled.  Claims 10 and 11 have been added.  Accordingly, claims 1, 3, 4 and 6-11 are pending and are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claim 2 are now moot in light of Applicant's cancellation of the claims.
4.	In light of Applicant’s amendment and arguments, the rejection of claims 1, 3, 4 and 6-11 under 35 U.S.C. 103 as being unpatentable over Kanbara et al. (US 9,372,136) in view of Bowers et al. (US 2003/0190405) and in further view of Wardlaw et al. (EP 0 225 703), is hereby, withdrawn.

Priority


Information Disclosure Statement
6.	The information disclosure statement filed March 25, 2002 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  In this case, Foreign Patent Document numbers 27 and 28 have not been provided with a concise statement or explanation of relevancy. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al. (Functional analysis of single cells identifies a rare subset of circulating tumor cells with malignant trait. Integr Biol (Camb) 6(4): 388-398 (April 2014)).
Yao et al. teach a method of capturing and analyzing specific cancer cells which are circulating tumor cells: CTCs) present in blood sample, the method being carried out in subnanoliter array wells or nanowells (Abstract; p. 2, 3rd full ¶). The method comprises diluting the blood sample with lysis buffer to lyse red blood cells (RBCs), agglutinating white blood cells (WBCs) in the blood sample via antigen-antibody binding reaction; wherein CD45 and other WBC surface antigens expressed by WBCs react and bind to antibodies in a cocktail including anti-CD45 antibody so as to agglutinate and remove the WBCs (i.e. WBC depletion) and residual RBCs in the sample. The method further comprises diluting the blood cell resultant mixture with PBS; layering the PBS diluted blood cell mixture onto Ficoll-Pague SepMate tube; then centrifuging the resultant blood mixture.  Yao et al. teach capturing the CTC cancer cells onto a hydrophilic polymer layer lining the nanowells (p. 2, 3rd full ¶). 
The inner surface of the wells or cubic nanowells in the array is a non-through hole having a surface substrate lined with polydimethylsiloxane (PDMS) polymer submerged in PBS so as to be configured to preserve hydrophilicity and blocked in serum containing media for biocompatibility so as allow culturing of the CTCs in the nanowells (p. 2, 1st full ¶).   
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (Integr Biol (Camb) 6(4): 388-398 (April 2014))  in view of Kanbara et al. (US 9,372,136).
Yao et al. is discussed supra. Yao et al. differ from the instant invention in failing to teach the hydrophilic polymer layer having the same repeating constitutional units or subunits represented by the formula as set forth in claims 6 and 7.  Yao et al. further does not teach a substrate surface formed of styrene and/or glass.
Kanbara et al. teach a method for capturing cancer cells such as circulating tumor cells (CTCs) present in peripheral blood or body fluid sample using a cancer cell enrichment substrate which is formed of a hydrophilic polymer layer which is advantageously adhesive to cancer cells (Abstract; col. 1, lines 19-24, col. 2, lines 31-35; col. 2, lines 58-63; col. 3, lines 31-63).  Kanbara et al. teach diluting or adjusting the cancer cell concentration from body fluid sample with liquid medium prior to capturing the cancer cells onto the hydrophilic polymer layer.  The hydrophilic polymer layer is specifically formed of a copolymer having the same repeating constitutional units or subunits represented by formula (I) and formula (I-1) set forth in claims 6 and 7 (Abstract; cols. 6-7).  Kanbara et al. teach that the hydrophilic polymer layer is formed on a substrate consisting of polyester or glass (ceramic) (col. 10, lines 3-25).
One of ordinary skill in the art at the time the invention was filed would have been motivated to substitute the hydrophilic polymer layer lining the wells of the CTC microarray taught by Yao with the hydrophilic polymer layer taught by Kanbara to isolate and analyze CTCs, because Kanbara found and taught that the material surface coated with a hydrophilic polymer comprising the constitutional units represented by their 
Although Yao and Kanbara are silent in teaching hydrophilic polymer layer thickness of 10 to 500 nm, it is maintained that reagent substrate parameters such as thickness of membrane layers all encompass result effective variables which the prior art references have shown may be altered in order to achieve optimum results. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific limitation recited in instant claim 8 is for any particular purpose or solve any stated problem and both Yao and Kanbara teach that reagent parameters including the hydrophilic polymer layers can vary according to the sample being analyzed and various matrices, solutions and parameters appear to work equally as well; absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the method disclosed by the prior art by normal optimization procedures. 

Response to Arguments
7.	Applicant’s arguments with respect to claims 1, 3, 4 and 6-9 have been considered but are moot in light of the new ground of rejection necessitated by Applicant’s amendment and because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

8.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641